EX-PARTE QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 40-48 and 50-52 in the reply filed on February 23, 2022 is acknowledged.
Claims 37-39, 49, and 53-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  It is noted that the flow charts in Figures 12 and 13 are not in the English language.  Additionally, it is noted that each of Figures 7, 9, 14 are each provided with one legend of “Figure #” and then have multiple views separately labeled as “a)” and “b)”.  To better conform to the drawing standards as set . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 40-48 and 50-52 are objected to because of the following informalities:  
With respect to claim 40, in line 1, it is suggested that the term “the” be deleted since the term “the alphanumeric labeling” has no proper antecedent basis.  Additionally, the term “the functioning method” in line 17 has no proper antecedent basis.  Additionally in line 22, the phrase “the sensors…are” has no proper antecedent basis since only “at least one sensor” was previously recited.  
With respect to claim 42, the term “the..fields (Ff)” has no proper antecedent basis since no fields were previously recited in claim 40.
Regarding claims 43, 44, 45, 47, and 51, the terms “in particular” and “preferably” renders each claim somewhat confusing in scope because it is unclear whether the limitation(s) following the terms are part of the claimed invention.  
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 40-48 and 50-52 are objected to for the reasons set forth above, but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.  
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 40 in particular, the prior art of record fails to teach or fairly suggest a device for alphanumeric labeling of securities having all of the structure as recited, in combination with and particularly including, at least one sensor which is fixed relative to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berndtsson (WO 92/03294) and Diederichs et al. (US 2010/0005983 A1) each teach a device for alphanumeric labeling of printing products having similarities to the claimed subject matter that is readily apparent.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 24, 2022